IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

ANUP KHELA,
                                                        No. 69124-4-1
                      Respondent,
                                                        DIVISION ONE

                                                        UNPUBLISHED OPINION
 KALEN PETERS; QUALITY LOAN
 SERVICE CORPORATION OF
 WASHINGTON, INC.; 10 ASSET
 MANAGEMENT HOLDINGS, LLC; and
 DOES 1 through 20,

                      Defendants,

ASSET MANAGEMENT HOLDINGS,
LLC,

                      Appellant.                        FILED: December 14, 2015


      Appelwick, J. — The trial court denied AMH's motion to vacate a default

judgment. AMH argues that it did not receive proper notice of Khela's motion for

default. It contends that the trial court erroneously decided that AMH's failure to

respond to the complaint was due to inexcusable neglect. We affirm.

                                     FACTS


      Anup Khela owned a condominium in Issaquah.            Her first loan on the

property was owned or serviced by Wells Fargo Bank. In 1998, Khela obtained a

second loan from Land Home Financial Services. Each loan was secured by a
No. 69124-4-1/2




deed of trust. Land Home assigned the deed of trust to FirstPlus Financial Inc.

FirstPlus then assigned its interest to 10 Asset Management Holdings LLC (10

AMH).     10 AMH's interest in the deed of trust was serviced by a separate

corporation, Asset Management Holdings LLC (AMH). AMH was responsible for

collecting payments and initiating foreclosure proceedings.

        In 2005, Khela became seriously ill and unable to work for long periods of

time. She filed for bankruptcy that year, and the bankruptcy was pending for three

years. Then, in 2008, her case was dismissed. At that time, Khela was delinquent

in her loan payments to Wells Fargo. Wells Fargo began foreclosure proceedings

against her.    As servicer of the junior loan, AMH then initiated foreclosure

proceedings to protect against losing its interest in the property. The second deed

of trust permitted AMH to do so,1 even though Khela was not otherwise in default

on the second loan. 10 AMH appointed Quality Loan Service Corporation (QLS)

as trustee under the deed of trust.      QLS, as trustee, arranged for Khela's

condominium to be sold.


        Not wanting to lose her home, Khela negotiated with Wells Fargo for a loan

modification. She communicated with AMH about the effect this loan modification

would have on AMH's foreclosure proceedings. An AMH employee, Lynn Vadnais,

informed Khela that she must record a loan modification agreement with Wells

Fargo before her loan with AMH could be reinstated. Khela's loan modification


        1 The deed of trust contains a provision that states, "[l]f any action or
proceeding is commenced which materially affects Lender's interest in the
Property, then Lender, at Lender's option, upon notice to Borrower, may make
such appearances, disburse such sums, including reasonable attorneys' fees, and
take such action as is necessary to protect Lender's interest."
No. 69124-4-1/3




was approved in August 2008.         But, the agreement was not recorded until

November 19, 2008.

      Even though the agreement was not yet recorded, Khela contacted both

AMH and QLS to notify them of the agreement and attempt to cure the default.2

She claims that in early October 2008 a QLS employee told her that the sale had

been cancelled. That was confirmed when Khela called the automated information

line provided by QLS, where a recorded message told her that the sale had been

cancelled.


      But, the sale had not been cancelled. Kalen Peters purchased title to the

condominium at the foreclosure sale on October 17, 2008. The trustee's deed

upon sale was recorded on November 3, 2008. Khela claims she first learned of

the sale when Peters served her with notice of the purchase on October 20, 2008.

Peters initiated an eviction action against Khela to remove her from the

condominium.

       On November 19, 2008, Khela filed a summons and complaint against

AMH, 10 AMH, QLS, Peters, and twenty unnamed defendants. She alleged fraud

and   fraud   in the   inducement,    infliction of emotional distress,    slander,

unconscionability, violations of the Consumer Protection Act, chapter 19.86 RCW,

breach of fiduciary duty, quiet title, and reformation of contract. Khela served the




       2 Khela asserts that she sent AMH a copy of the verification letter notifying
her that the loan modification had been approved. This letter is not included in the
record. Her conversations with AMH and QLS regarding the loan modification
agreement took place primarily over the telephone.
No. 69124-4-1/4




summons and complaint on an employee of AMH's registered agent on December

3, 2008.

         On January 2, 2009, AMH and 10 AMH filed a notice of appearance. Both

companies were represented by Matthew Cleverley and Lucy Gilbert of McCarthy

& Holthus LLP. Cleverley and Gilbert already represented QLS in this case.

         Several months later, on September 24, 2009, Cleverley and Joni Derifield,

also of McCarthy & Holthus,3 sent a notice of intent to withdraw to AMH, 10 AMH,

and counsel for Khela and Peters. The notice of intent to withdraw listed both AMH

and 10 AMH's last known address as 1000 Tamiami Trail North, 2nd Floor,

Sarasota, FL 34275. While the notice contained the correct caption, the notice of

intent to withdraw had the wrong cause number.4 It also was never filed with the

court.


         One year later, AMH and 10 AMH still had not responded to Khela's

complaint.    Khela moved for an entry of default against AMH and 10 AMH on

September 13, 2010. Her first motion was denied, because Khela did not support

it with a declaration. Her second motion was also denied, because AMH and 10

AMH had appeared in the action and were entitled to notice of default.       Khela

moved for an entry of default a third time on November 1, 2010. She mailed copies

of the motion and supporting documents to AMH and 10 AMH at 1000 Tamiami



         3 Gilbert was not included in the notice of withdrawal, although she had
appeared. And, both Cleverely and Derifield left McCarthy & Holthus sometime
after sending their notice of intent to withdraw.
         4 The cause number included on the notice of intent to withdraw was for a
related case—Peters's unlawful detainer action against Khela. AMH, 10 AMH, and
QLS were not involved in that action.
No. 69124-4-1/5




Trail North, 2nd Floor, Sarasota, FL 34275.5        Khela also served Albert Lin of

McCarthy & Holthus and Peters's attorney.

       On November 15, 2010, the trial court found AMH and 10 AMH in default.

It entered a default judgment for Khela in the amount of $111,953.35.

       On May 15, 2012, AMH moved to set aside the entry of default and vacate

the default judgment pursuant to CR 55(c)(1) and CR 60(b). It asserted that the

trial court should vacate the entry of default because it did not receive notice of the

default proceedings. And, it argued that it had a strong defense to Khela's claims.

       The hearing took place on June 22, 2012. The court made oral findings on

each of the four relevant factors. It concluded that there was substantial evidence


showing AMH had a prima facie defense to Khela's claims because it had a

contractual right to foreclose. The court determined that AMH's failure to respond

was not due to mistake, inadvertent surprise, or excusable neglect, because AMH

should have taken action when told its attorneys were withdrawing. The court

further found that AMH did not act with due diligence, because it did not check the

record in the case at any time.       Finally, the court considered the substantial

hardship to Khela, which would be additional attorney fees and a possible verdict

in favor of AMH. After this analysis, the court concluded that the equities favored

Khela and denied AMH's motion to vacate the default judgment. AMH appeals.




        5 In addition to serving the LLCs, Khela served corporations with similar
names (Asset Management Holdings Inc. and 10 Asset Management Holdings
Inc.) at 7820 Holiday Drive South, Sarasota, FL 34231-5346. Khela obtained this
address from an internet search.
No. 69124-4-1/6




                                     DISCUSSION


       AMH presents two arguments. First, it claims that Khela did not provide it

with notice of the default judgment proceedings, in violation of CR 55(a)(3). As

such, AMH contends it was entitled to have the default vacated as a matter of law.

Alternatively, AMH asserts that the trial court abused its discretion in applying the

test to vacate a default judgment under CR 60(b)(1).

I.     Service under CR 55(a)(3)

       AMH argued below that it did not receive notice of Khela's motion for

default. AMH contends that the trial court erred by not considering this argument.

AMH asserts that it appeared in the action, and was therefore entitled to notice

before a default judgment was entered against it.

       CR 55 governs entry of default and entry of default judgment. In particular,

CR 55(a)(3) provides, in relevant part, "Any party who has appeared in the action

for any purpose shall be served with a written notice of motion for default and the

supporting affidavit at least 5 days before the hearing on the motion." If a party is

entitled to notice and does not receive it, the party is entitled as a matter of right to

have the default judgment vacated. Housing Auth. of Grant County v. Newbiqqinq.

105 Wn. App. 178, 190, 19 P.3d 1081 (2001).

       Once a party has filed a notice of appearance, the party has appeared in

the case. See RCW 4.28.210; Tiffin v. Hendricks. 44 Wn.2d 837, 843-44, 271 P.2d

683 (1954). From that point on, service must be made on the party's attorney

unless the court orders service on the party. CR 5(a). Service can be effectuated

by delivering copies to the party's attorney or the party or by mailing them to the
No. 69124-4-1/7




party's or the party's attorney's last known address. CR 5(b)(1). However, once

the attorney has withdrawn in compliance with CR 71, service on that attorney is

no longer proper. CR 5(b)(1); CR 71(a). To withdraw from the case, the attorney

must "file and serve a Notice of Intent to Withdraw" on the other parties and on the

client. CR 71(c).

       Here, AMH's attorneys filed a notice of appearance in the case. Therefore,

AMH had appeared in the case and was entitled to notice of the motion for default.

CR 55(a)(3). The only question is whether AMH received proper notice under CR

55(a)(3).

       AMH contends that its attorneys failed to properly withdraw from the case.

It asserts that counsel failed to file notice of withdrawal, making withdrawal

ineffective. AMH argues that its attorneys failed to inform AMH of Khela's motion

for default judgment, thereby depriving AMH of notice.         But, in making this

argument, AMH concedes that counsel of record received notice of Khela's motion

for default judgment. Service on the attorney of record is sufficient under CR

55(a)(3)(a). CR 5(b)(1). AMH has cited to no authority suggesting that actual

notice to the party is required. Therefore, since counsel of record was served,

AMH received proper notice of the motion for default.

       Alternatively, AMH argues that Khela was required to serve AMH, not its

attorneys, because of its belief that it was unrepresented. However, if this is the

case, then AMH still did not take appropriate action. A corporation is an artificial

entity whose interests must be represented by counsel. Cottringer v. Emp't Sec.

Dep't, 162 Wn. App. 782, 787, 257 P.3d 667 (2011). If AMH was unrepresented
No. 69124-4-1/8




by counsel, it could not participate in the litigation. See id. So, AMH had at least

the obligation to retain new counsel so that it could appear in the case. See id.

Yet, AMH did not retain new counsel. Additionally, by the time AMH received the

notice of intent to withdraw from its attorneys, it had already changed addresses.

But, the notice of withdrawal indicated that AMH's last known address was its

former address. Without retaining a new attorney to represent its interests or

without filing its new address with the court, AMH should have known that it would

not receive information about the case.      It had the responsibility to update its

address with the court to ensure it would be informed about the proceedings. Yet,

AMH did not do so. Khela relied on the last known address contained in the court

record in serving her motion for default. This reliance was reasonable. Cf, Martin

v. Meier. 111 Wn.2d 471, 477-78, 760 P.2d 925 (1988) (in the context of RCW

46.64.040, service mailed to the defendant's last known address is sufficient).

       Under either theory, Khela served AMH as required by CR 55(a)(3). She

served AMH's counsel of record and AMH at its last known address. We hold that

the trial court did not err in rejecting AMH's argument that it was not served with

the motion for default.


II.    Trial Court's Refusal to Vacate the Default Judgment

       AMH also argues that the trial court abused its discretion by refusing to

vacate the default judgment in favor of Khela. Specifically, it asserts that the trial

court improperly applied the test for vacating a default judgment under CR 60(b).

       Default judgments are not favored in Washington.         Griggs v. Averbeck

Realty. Inc.. 92 Wn.2d 576, 581, 599 P.2d 1289 (1979). However, a court must


                                             8
No. 69124-4-1/9




balance the preference that controversies are determined on their merits with the

need for a responsive legal system. Johnson v. Cash Store, 116 Wn. App. 833,

840-41, 68 P.3d 1099 (2003). In deciding to vacate a default judgment, a trial court

applies equitable principles. Norton v. Brown, 99 Wn. App. 118, 123, 992 P.2d

1019, 3 P.3d 207 (1999). In doing so, the overriding consideration is, based on

the specific facts, whether justice is being done. Id.

       This court reviews a trial court's ruling under CR 60(b) for abuse of

discretion. Gutz v. Johnson, 128 Wn. App. 901, 916,117 P.3d 390 (2005), affirmed

by Morin v. Burris. 160 Wn.2d 745, 161 P.2d 956 (2007). Generally, it is more

likely that a court will reverse a trial court decision refusing to vacate a default

judgment. Id.

       AMH contends that the trial court erred in its application of the CR 60(b)(1)

factors. CR 60(b)(1) permits a court to vacate a default judgment that was obtained

due to mistake, inadvertence, surprise, excusable neglect, or irregularity. A trial

court considers four factors when deciding to set aside a default judgment under

CR 60(b)(1). White v. Holm. 73 Wn.2d 348. 352.438 P.2d 581 (1968). The factors

are:



       (1) That there is substantial evidence extant to support, at least prima
       facie, a defense to the claim asserted by the opposing party; (2) that
       the moving party's failure to timely appear in the action, and answer
       the opponent's claim, was occasioned by mistake, inadvertence,
       surprise or excusable neglect; (3) that the moving party acted with
       due diligence after notice of entry of the default judgment; and (4)
       that no substantial hardship will result to the opposing party.
No. 69124-4-1/10




Id. Factors one and two are primary, while factors three and four are secondary.

Id. And, the factors are interdependent. Norton. 99 Wn. App. at 124. The strength

of the showing on each factor affects the showing needed on the other factors, jd.

       A. Prima Facie Defense


       AMH contends that it has a strong defense to Khela's claims, so the trial

court should have given this factor greater weight. A party moving to vacate a

default judgment must show substantial evidence supporting at least a prima facie

defense. White. 73 Wn.2d at 352. The trial court examines the evidence of the

defense in the light most favorable to the moving party. Ha v. Signal Elec. Inc..

182 Wn. App. 436, 449, 332 P.3d 991 (2014), review denied. 182 Wn.2d 1006,

342 P.3d 327 (2015). However, to determine that the moving party's defense is

strong or virtually conclusive, the court must examine all the evidence, not merely

that which if believed would support the defense. TMT Bear Creek Shopping Ctr..

Inc. v. PETCO Animal Supplies. Inc.. 140 Wn. App. 191, 202-03, 207, 165 P.3d

1271 (2007).

       AMH's defense focused on the terms of the deed of trust. AMH points to

the clause providing that as servicer of 10 AMH's deed of trust, AMH may take

'"such action as is necessary to protect Lender's interest' in the Plaintiff's property

in the event that 'any action or proceeding is commenced which materially affects

Lender's interest' in the Plaintiffs property."         AMH contends this provision

authorized it to commence foreclosure proceedings when Khela defaulted on her

loan with Wells Fargo, so as to protect its interest.




                                              10
No. 69124-4-1/11




       Viewed in the light most favorable to AMH, this evidence supports a prima

facie defense to Khela's claims. AMH had a contractual right to initiate foreclosure

proceedings at the time Wells Fargo initiated foreclosure proceedings. However,

it is unclear whether AMH was authorized to continue these proceedings once

Khela and Wells Fargo reached a loan modification agreement. AMH's defense,

then, cannot be deemed virtually conclusive. We assess the other White factors

accordingly.

       B. Excusable Neglect

       AMH contends that the trial court erred in determining that it did not show

excusable neglect.     It asserts that the trial court improperly blamed it for the

negligence of its attorneys in failing to file the notice of withdrawal.

       The trial court found that some of the mistakes involved here were due to


AMH's attorneys at McCarthy & Holthus. But, the trial court also recognized that

AMH's actions were "bizarre." AMH conceded before the trial court that it received

the original pleadings in this case. And, AMH admitted that it received the notice

of withdrawal from its attorneys notwithstanding the fact that the notice was sent

to its old, incorrect address. It admitted that this notice included the correct caption,

although the cause number was incorrect.

       As the trial court recognized, AMH did nothing after receiving its attorneys'

notice of intent to withdraw. The record does not show that AMH called, wrote, or

e-mailed its attorneys at McCarthy & Holthus. It does not show that AMH took

steps to clarify the confusion of the cause number. And, AMH did not object to the

withdrawal. It did not retain a new attorney to represent it. Additionally, the notice


                                               11
No. 69124-4-1/12




of withdrawal demonstrated that AMH's attorneys did not know that AMH had

moved. And, even so, AMH did not notify anyone at McCarthy & Holthus of its

new address. Nor did it update its address with the court.

       Even without considering the negligence of McCarthy & Holthus, AMH's

actions do not constitute excusable neglect. This factor weighs against relief.

      C. Due Diligence

      AMH alleges that the trial court erred in holding that AMH did not act with

due diligence. The trial court found that AMH did not meet this factor, because the

default judgment was of record for over a year before AMH contested it. The court

concluded that with the default judgment in the record for so long, AMH had at

least de facto notice of the default judgment.

      AMH argues that the trial court ignored the fact that it did not have actual

notice of the default judgment until Khela attempted to enforce the judgment on

February 14, 2012. It claims that, as soon as it learned of the default judgment, it

sought new counsel to challenge the default judgment.

       On this factor, the trial court must assess whether the moving party acted

with due diligence after receiving notice of the default judgment. White. 73 Wn.2d

at 352. The court looks at the time between when the moving party learned of the

default judgment and when it filed a motion to vacate. Ha, 182 Wn. App. at 454.

Here, AMH took action as soon as Khela attempted to enforce the judgment. It

retained new counsel, who immediately began preparing to move to vacate the

judgment. Taking AMH's assertion that it did not have notice of the judgment until

Khela attempted to enforce it as true, then AMH satisfied the due diligence factor.


                                            12
No. 69124-4-1/13




       D. Substantial Hardship

      AMH further contends that the trial court erred in finding that vacating the

default judgment would cause substantial hardship to Khela. The court below

reasoned that a substantial judgment had already been entered in Khela's favor,

and if that judgment were set aside, Khela would likely incur more attorney fees.

She may even receive a verdict against her.

       Courts do not typically find substantial hardship on the plaintiff when the

only hardship is the prospect of trial. See Pfaff v. State Farm Mut. Auto. Ins. Co..

103 Wn. App. 829, 836, 14 P.3d 837 (2000) ("If the law were otherwise, a judgment

would never be set aside, for that always generates the prospect of trial.");

Johnson. 116 Wn. App. at 842 (noting that drawing out a painful experience by

having a trial on the merits was not a substantial hardship on the plaintiff).

       Khela has not articulated any actual hardship that would result to her if the

judgment were vacated. And, the trial court did not consider any hardship to her

other than that involved in litigating the case on the merits and potentially losing.

We conclude that these facts do not constitute a substantial hardship on Khela.

       Though we disagree with the trial court's evaluation of the secondary

factors, we do not disagree with its evaluation of the primary factors. Properly

considering all of the factors, we cannot say that denial of the motion to vacate

was an abuse of discretion.


       Moreover, if the trial court committed an error, it was in evaluating the four

factors at all. Relief under CR 60(b)(1) must be requested no more than one year

after the judgment was entered. CR 60(b); Lindgren v. Lindgren. 58 Wn. App. 588,


                                             13
No. 69124-4-1/14




596, 794 P.2d 526 (1990) (noting that the CR 60(b)(1) grounds to vacate a default

judgment do not apply when the party brings the motion more than one year after

the judgment was entered).       Judgment was entered November 1, 2010. The

motion to vacate was filed May 15, 2012. More than a year passed from entry of

the judgment to any action on the part of AMH. Relief under CR 60(b) is barred.6

We hold that the trial court did not abuse its discretion in denying AMH's motion to

vacate the default judgment.

          We affirm.




WE CONCUR:




    .z.

                 o
                                         \ QuuH nsOP             •e^-r




                                                                                    CSS

                                                                                 CJ-!




                                                                               CO


          6 Parties cannot manipulate this time bar by construing a motion as |pCR-
60(b)(11) motion for any other reason justifying relief. Friebe v. Supancheck. 98
Wn. App. 260, 267, 992 P.2d 1014 (1999). Nor is it an excuse that the opposing
party waited more than a year to execute the judgment, jd.


                                             14